DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-8 and 14, drawn to an elastically resilient hollow section, classified in E05F15/44.
II.  Claims 9-13, drawn to a method of manufacturing a finger guard section, classified in E05Y2800/45.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as using a filling nozzle to form the hollow section.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Doug Wathen on 12/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1 and 14 are objected to because “actuable” on lines 5 and 7, respectively, should be changed to “actuatable”.  
Claim 5 is objected to because “(10)” on line 2 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada [US 10,075,162].
In regard to claim 1, Okada discloses [in Fig. 5] an elastically resilient hollow section with an electrically operating switch rail, comprising: an elastically resilient hollow section [51] having a chamber defined therein; and an electrically operating switch rail [56] fixedly integrated in the chamber of the hollow section [51] such that the switch rail [56] is actuatable on a deformation of the hollow section, the switch rail [56] having a jacket [56b] composed of elastomer; wherein the switch rail [56] projects freely from at least one end of the hollow section [51].  
In regard to claims 2 and 3, Okada discloses [in Figs. 4 and 5] the elastically resilient hollow section with the switch rail in accordance with claim 1, wherein: the switch rail [56] has a projecting end having live stranded wires [56a]; further comprising an end resistor [col. 6, lines 51-53] connected to the live stranded wires [56a] in a region of the projecting end, an end piece [ 61] connectable with material continuity to the jacket [56b] of the switch rail [56]; wherein the live stranded wires [56a] are insulated in at least a moisture-proof manner in the region of the end resistor by the end piece [61].  
In regard to claims 4 and 5, Okada discloses [in Figs. 2 and 5] the elastically resilient hollow section with the switch rail in accordance with claim 1, wherein: the switch rail [56] has a projecting end having live stranded wires [56a]; further comprising a connector cable [32] connected to the live stranded wires [56a] in a region of the projecting end, wherein the live stranded wires [56a] of the switch rail [56] are insulated in at least a moisture-proof manner in the region of their connection to the connector cable [32].  
In regard to claims 6 and 7, Okada discloses [in Figs. 4 and 5] the elastically resilient hollow section with the switch rail in accordance with claim 1, further comprising a termination section [61] for the hollow section [51] disposed at first and/or second ends of the hollow section [51], wherein the termination section [61] has a switch rail chamber into which the switch rail [56] projects.  
In regard to claim 8, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 14, Okada discloses [in Figs. 1 and 5] a door assembly; comprising: a door [14] having an edge; and an elastically resilient hollow section with an electrically operating switch rail disposed at the door edge to form a finger guard section, including; an elastically resilient hollow section [51] having a chamber defined therein; and an electrically operating switch rail [56] fixedly integrated in the chamber of the hollow section [51] such that the switch rail [56] is actuatable on a deformation of the hollow section [51], the switch rail [56] having a jacket [56b] composed of elastomer; wherein the switch rail [56] projects freely from at least one end of the hollow section [51].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishihara et al. [US 6,339,305], Hattori et al. [US 8,191,427], and Kawase et al. [US 2019/0390501] disclose similar hollow sections with switch rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833